MADDOX, Justice
(dissenting).
This Court, on June 14, 1996, in Stadia Group, Inc. v. Birmingham, Park & Recreation Board, 680 So.2d 1033 (Ala.1996) (no opinion, Rule 53, Ala. R.App. P., affirmance), affirmed a summary judgment for the defendant Birmingham Park and Recreation Board. In Stadia Group, the plaintiff alleged that the Birmingham Park and Recreation Board had misrepresented material facts and that the plaintiff had relied on the misrepresentation to its detriment.
Although the facts of this case and the facts of Stadia Group are different, I do not believe they are so materially different as to compel a different legal result. Therefore, I must respectfully dissent.